CONCURRING OPINION BY
LALLY-GREEN, J.:
¶ 1 I agree with the Majority that the trial court erred by charging the jury on the “two schools of thought” doctrine. I respectfully disagree, however, with the Majority’s analytical approach. Thus, I concur.
¶2 In 1992, our Supreme Court thoroughly reviewed the “two schools of thought” doctrine. Jones v. Chidester, 531 Pa. 31, 610 A.2d 964 (1992). First, the Court explained the general contours of the doctrine:
A medical practitioner has an absolute defense to a claim of negligence when it is determined that the prescribed treatment or procedure has been approved by one group of medical experts even though an- alternate school of thought recommends another approach, or it is agreed among experts that alternative treatments and practices are acceptable. The doctrine is applicable only where there is more than one method of accepted treatment or procedure.
Id. at 965. After reviewing competing views on what constitutes a “school of thought,” the Court set forth the following principles as “a correct statement of the law”:
Where competent medical authority is divided, a physician will not be held *245responsible if in the exercise of his judgment he followed a course of treatment advocated by a considerable number of recognized and respected professionals in his given area of expertise.
Id. at 969.
¶ 3 The Court then set forth the proper procedure for determining when trial courts should issue a “two schools of thought” jury instruction:
In recognizing this doctrine, we do not attempt to place a numerical certainty on what constitutes a “considerable number.” The burden of proving that there are two schools of thought falls on the defendant. The burden, however, should not prove burdensome. The proper use of expert witnesses should supply the answers. Once the expert states the factual reasons to support his claim that there is a considerable number of professionals who agree with the treatment employed by the defendant, there is sufficient evidence to warrant an instruction to the jury on the two “schools of thought.” It then becomes a question for the jury to determine whether they believe that there are two legitimate schools of thought such that the defendant should be insulated from liability.

Id.

¶ 4 The Majority correctly asserts that the “two schools of thought” doctrine is inapplicable when there is only one accepted treatment, and the critical question is whether the patient is a suitable candidate for that treatment. Majority Opinion at 242M3, citing, inter alia, Morganstein v. House, 377 Pa.Super. 512, 547 A.2d 1180 (1988) (parties agreed on the proper treatment for unstable angina, but disagreed about whether the defendant doctor should have diagnosed the patient’s condition as unstable angina); D’Angelis v. Zakuto, 383 Pa.Super. 65, 556 A.2d 431 (1989) (parties agreed on the proper treatment for pneumonia, but disagreed as to whether the doctor should have diagnosed the pneumonia); Bonavitacola v. Cluver, 422 Pa.Super. 556, 619 A.2d 1363 (1993) (parties agreed that antibiotics are appropriate if there is a likelihood of bleeding during a dental procedure, but disagreed as to whether the dentist should have predicted that the patient would bleed).
¶ 5 The Majority argues that the instant case is analogous to Morganstein, D’Angelis, and Bonavitacola. The Majority reasons: “both sides agreed that the TRAM flap procedure is an appropriate form of reconstructive surgery and that is it contra-indicated where the patient is extremely obese. The disputed question was whether Appellant was extremely obese.” Majority Opinion at 241 (emphasis added).
¶ 6 Respectfully, I disagree with this reasoning. The record fails to reflect that both sides agreed that the TRAM flap procedure was the only appropriate form of reconstructive surgery in this case. Rather, both sides recognized that there was more than one method of reconstructive surgery for a mastectomy. These methods included the TRAM flap procedure, breast implants, and a procedure where the breast is reconstructed from muscle tissue from the patient’s back. All of these procedures have their own risks and benefits. The patient’s weight was one factor among many that a reasonable physician would consider in choosing any of these procedures. In my view, the instant case does not fall neatly within the Morganstein, D’Angelis, and Bonavitacola line of cases.
¶ 7 I come to the same result as the Majority, but through different reasoning. I would hold that Dr. Iyer failed to establish that two “schools” of thought exist on any issue in this case. Dr. Iyer presented *246the expert opinion of Dr. Murphy, who essentially stated that Dr. Iyer’s choice to perform the TRAM flap procedure fell within the standard of care. Dr. Murphy offered only his own opinion on this matter. Dr. Murphy never even attempted to show that there were “a considerable number of recognized and respected professionals in his given area of expertise” who agree with Dr. Iyer’s choice of treatment. Jones, 610 A.2d at 969.
¶ 8 The trial court found that there were two “schools of thought” because the defense’s expert disagreed with the plaintiffs expert. Jones teaches that one expert, no matter how accomplished, is not a “school.” Further, I agree with the Majority that the instruction may have been responsible for the verdict.
¶ 9 Accordingly, I concur in the result.